Exhibit 10.1

THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO
MATURITY WITH RESPECT TO THIS NOTE MAY BE OBTAINED BY WRITING TO BORROWER AT THE
FOLLOWING ADDRESS: 2091 STIERLIN COURT, MOUNTAIN VIEW, CA 94043 ATTENTION: CHIEF
EXECUTIVE OFFICER FAX NUMBER: (650) 944-7999

AMENDED AND RESTATED PROMISSORY NOTE

 

$7,300,000   June 21, 2016   Mountain View, CA

FOR VALUE RECEIVED, ALEXZA PHARMACEUTICALS, INC., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of GRUPO FERRER INTERNACIONAL,
S.A., a company organized under the laws of Spain (“Lender”), in lawful money of
the United States of America (“Dollars”), the principal sum of Seven Million
Three Hundred Thousand Dollars ($7,300,000) (the “Loan”), or such lesser amount
as may be outstanding or advanced from time to time under this Note, together
with accrued and unpaid interest thereon, each due and payable on the dates and
in the manner set forth below. Borrower and Lender are parties to that certain
Promissory Note, dated as of September 28, 2015 (as heretofore amended, the
“Prior Note”) which they desire to amend and restate to accept the rights and
obligations hereof in lieu of their rights and obligations under the Prior Note.

1. Principal Repayment. The outstanding principal amount of the Loan shall be
due and payable on September 30, 2016 (the “Maturity Date”).

2. Interest Rate. Borrower further promises to pay interest on the outstanding
principal amount hereof from September 28, 2015 until payment in full, which
interest shall be payable at the rate of six percent (6%) per annum. Interest
shall compound monthly and be due and payable on demand on the Maturity Date and
shall be calculated on the basis of a 365-day year for the actual number of days
elapsed. Notwithstanding the foregoing, interest shall accrue from September 28,
2015 upon the First Tranche (as defined below), interest shall accrue from March
21, 2016 on the Second Tranche (as defined below), interest shall accrue from
April 15, 2016 on the Third Tranche (as defined below), interest shall accrue
from May 9, 2016 on the Fourth Tranche (as defined below), and interest shall
accrue from June 21, 2016 on the Fifth Tranche (as defined below).

3. Place of Payment. All amounts payable hereunder shall be payable at the
office of Lender, Av. Diagonal 549, E-08029 Barcelona, Spain, unless another
place of payment shall be specified in writing by Lender.

 

1.



--------------------------------------------------------------------------------

4. Prepayment. Borrower may prepay this Note at any time without premium or
penalty.

5. Application of Payments. Payment on this Note shall be applied first to
accrued interest, and thereafter to the outstanding principal balance hereof.

6. Loan Requests. Lender previously made available to Borrower a loan of Three
Million Dollars ($3,000,000) (the “First Tranche”), a second loan of One Million
Dollars ($1,000,000) (the “Second Tranche”), a third loan of One Million Dollars
($1,000,000) (the “Third Tranche”) and a fourth loan of One Million Three
Hundred Thousand Dollars ($1,300,000) (the “Fourth Tranche”) of the principal
amount indicated on the face of this Note for borrowings by Borrower.
Substantially concurrently with the execution hereof, Lender has made available
to Borrower a fifth loan of One Million Dollars ($1,000,000) (the “Fifth
Tranche”) of the principal amount indicated on the face of the Note for
borrowings by Borrower. Borrower shall notify Lender by facsimile transmission
or telephone no later than 4:00 p.m. Pacific time, four (4) business days prior
to the date on which the loan is requested to be made. At the time of any
borrowing under this Note (or at the time of receipt of any payment of
principal), Lender shall make or cause to be made, an appropriate notation on
the EXHIBIT A attached hereto reflecting the amount of such borrowing (or the
amount of such payment). The outstanding amount of this Note set forth on such
EXHIBIT A shall be prima facie evidence of the principal amount thereof
outstanding, but the failure to record, or any error in so recording, shall not
limit or otherwise affect the obligations of Borrower to make payments of
principal of or interest on this Note when due. Borrower and Lender hereby
acknowledge that the initial principal amount outstanding under this Note as of
the date hereof shall be Seven Million Three Hundred Thousand Dollars
($7,300,000), as indicated on the attached EXHIBIT A, and the maximum principal
amount of loans under this Note shall not exceed Seven Million Three Hundred
Thousand Dollars ($7,300,000).

7. Stock Issuance. As additional consideration for the Loan (as defined under
the Prior Note), the Borrower issued to Lender one-hundred and twenty-five
thousand (125,000) shares of Borrower’s common stock, par value $0.0001 per
share under the Prior Note.

8. Default. Each of the following events shall be an “Event of Default”
hereunder:

(a) Borrower fails to pay timely any of the principal amount due under this Note
or any accrued interest or other amounts due under this Note on the date the
same becomes due and payable or within ten (10) business days thereafter;

(b) Borrower files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or

(c) An involuntary petition is filed against Borrower (unless such petition is
dismissed or discharged within sixty (60) days) under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Borrower.

 

2.



--------------------------------------------------------------------------------

Upon the occurrence of an Event of Default hereunder, all unpaid principal,
accrued interest and other amounts owing hereunder shall, at the option of
Lender, and, in the case of an Event of Default pursuant to (b) or (c) above,
automatically, be immediately due, payable and collectible by Lender pursuant to
applicable law.

9. Waiver. Borrower waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and shall pay all costs of
collection when incurred, including, without limitation, reasonable attorneys’
fees, costs and other expenses.

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.

10. Governing Law. This Note shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

11. Taxes. Borrower shall deduct and withhold from payments due pursuant to this
Note any taxes required to be deducted and withheld under applicable law. Any
such withheld taxes shall be timely paid over to the appropriate governmental
authority in accordance with applicable law. To the extent that taxes are
deducted and withheld from payments otherwise payable pursuant to this Note, and
are paid to the appropriate governmental authority, such deducted and withheld
amounts shall be treated for all purposes of this Note as having been paid to
the person in respect of whom such deduction and withholding was made. Borrower
shall provide such person with proof reasonably satisfactory to such person of
any taxes withheld and paid to any governmental authority on behalf of such
person. On or prior to the date hereof, Lender shall deliver to Borrower (i) two
executed originals of the applicable IRS Form W-8, and (ii) to the extent Lender
is eligible for an exemption from or reduction of any otherwise applicable
withholding tax, any other applicable documentation required or reasonably
requested by Borrower to establish that Lender is entitled to such exemption or
reduction. As soon as reasonably practicable following any transfer by Lender of
the Note to an assignee (or any other successor to Lender’s interest in the
Note), such assignee or successor, as applicable, shall deliver to Borrower (i)
in the case such assignee or transferee is a United States person (as defined in
Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as amended, (the
“Code”)) (a “U.S. Person”), two executed originals of IRS Form W-9 certifying
that such assignee or successor is not subject to U.S. federal backup
withholding, or (ii) in the case such assignee or transferee is not a U.S.
Person, (a) two executed originals of the applicable IRS Form W-8, and (b) to
the extent such assignee or transferee is eligible for an exemption from or
reduction of any otherwise applicable withholding tax, any other applicable
documentation required or reasonably requested by Borrower to establish that
such assignee or transferee is entitled to such exemption or reduction. Lender,
its assignees, transferees and Borrower shall use commercially reasonable
efforts to establish any applicable exemption from or reduction of otherwise
applicable withholding taxes with respect to payments made hereunder. If any
payment hereunder to a non-U.S. Person is subject to Sections 1471-1474 of the
Code (“FATCA”), the applicable non-U.S. Person shall provide Borrower with all
documentation prescribed by applicable law or reasonably requested by Borrower
in order for Borrower to comply with its obligations under, and determine the
amount, if any, of withholding taxes imposed pursuant to FATCA.

 

3.



--------------------------------------------------------------------------------

12. Original Issue Discount. The “issue price” for the First Tranche issued
pursuant to this Note equaled (i) the face value of the Lender’s interest in the
portion of the Loan associated with the First Tranche, minus (ii) the Stock
Value (as defined below). Lender and Borrower agree (x) that the portion of the
Loan associated with the First Tranche is part of an investment unit issued
within the meaning of Section 1273(c)(2) of the Code, which also includes the
stock issued pursuant to Section 7 of this Note, (y) that the allocation
provided in this Section 12 will be used for purposes of Section 1273(c)(2) of
the Code and (z) to use the foregoing issue prices for all applicable Tax
purposes with respect to this transaction, except as otherwise required by
applicable law. Borrower and Bank agree to make any determinations under
Treasury Regulations §1.1273-2(h)(2) consistent with the foregoing and to file
all required tax returns consistently with the foregoing, as applicable, except
as otherwise required by applicable law. Lender and Borrower hereby agree (i)
that the Stock Value associated with the First Tranche was $143,750.00, (ii) to
consistently apply the Stock Value for all tax and information reporting
purposes, and (iii) to take no action inconsistent with the Stock Value for such
purposes unless otherwise required by applicable law.

13. Mutual Waiver of Jury Trial. BORROWER AND LENDER EACH WAIVE THEIR RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF THIS NOTE OR ANY
RELATED DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS NOTE. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL.

14. Successors and Assigns. The provisions of this Note shall inure to the
benefit of and be binding on any successor to Borrower and shall extend to any
holder hereof, provided however that the right to receive principal and/or
interest payments may be assigned or transferred only by (i) surrender of this
Note to Borrower and (a) reissuance by Borrower of this Note to the new holder
or (b) issuance by Borrower of a new note to the new holder, or (ii)
notification to Borrower of the transfer and a change by Borrower in Borrower’s
books and records identifying the new owner of an interest in the principal or
interest on this Note. Borrower shall at all times maintain a book-entry system,
which shall reflect ownership of this Note and interests therein.

 

4.



--------------------------------------------------------------------------------

BORROWER:    ALEXZA PHARMACEUTICALS, INC.   
By:  /s/ Thomas B. King                            
                                                    
Printed Name: Thomas B. King                            
                                       
Title: President and CEO                              
                                               LENDER:    GRUPO FERRER
INTERNACIONAL, S.A.    By:  /s/ Jorge Ramentol                             
                                                      
Printed Name: Jorge Ramentol                             
                                         
Title: CEO                                  
                                                                     
By:  /s/ Juan Fanés                             
                                                             
Printed Name: Juan Fanés                             
                                                   Title:
CFO                                         
                                                          

 

5.



--------------------------------------------------------------------------------

EXHIBIT A

PRINCIPAL BORROWINGS SCHEDULE

 

DATE

 

BORROWING

 

REPAYMENT

 

PRINCIPAL BALANCE

SEPTEMBER 28, 2015

  $3,000,000     $3,000,000

MARCH 21, 2016

  $1,000,000     $4,000,000

APRIL 18, 2016

  $1,000,000     $5,000,000

MAY 9, 2016

  $1,300,000     $6,300,000

JUNE 21, 2016

  $1,000,000     $7,300,000